J-S49024-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    WILLIAM CASEY                              :
                                               :
                       Appellant               :   No. 548 WDA 2020

               Appeal from the PCRA Order Entered June 28, 2019
       In the Court of Common Pleas of Mercer County Criminal Division at
                         No(s): CP-43-CR-0001354-2016


BEFORE:      OLSON, J., DUBOW, J., and STEVENS, P.J.E.*

MEMORANDUM BY DUBOW, J.:                            FILED NOVEMBER 20, 2020

        Appellant, William Casey, appeals from the June 28, 2019 Order

dismissing his Petition filed pursuant to the Post Conviction Relief Act

(“PCRA”), 42 Pa.C.S. §§ 9541-9546. After careful review, we affirm.

        The relevant facts and procedural history, as gleaned from the record,

are as follows. On October 17, 2016, the Commonwealth charged Appellant

with one count each of Criminal Attempt/Aggravated Indecent Assault of a

Child, Aggravated Indecent Assault of a Child, and three counts of Indecent

Assault of a Person Less than 13 years of Age.1          The charges arose from

allegations that he had sexually abused his 12-year-old niece.




____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   18 Pa.C.S. §§ 901(a), 3125(b), and 3126(a)(7), respectively.
J-S49024-20



        On June 19, 2017, Appellant entered a guilty plea to Criminal

Attempt/Aggravated Indecent Assault of a Child, and the Commonwealth nolle

prossed the remaining charges.           At the guilty plea hearing, the trial court

conducted a detailed and thorough colloquy and Appellant informed the court

that he was pleading guilty freely and voluntarily.2 Attorney Gregory Metrick

of the Office of the Mercer County Public Defender (“plea counsel”)

represented Appellant at the guilty plea hearing.

        Before his October 2, 2017 sentencing hearing, Appellant communicated

to both plea counsel and the trial court that he wished to withdraw his guilty

plea. Plea counsel notified Attorney Dana Flick from the Office of the Mercer

County Public Defender (“sentencing counsel”) of Appellant’s request. Plea

counsel and sentencing counsel determined that, prior to the commencement

of Appellant’s sentencing hearing, sentencing counsel would discuss with

Appellant whether he wished sentencing counsel to make an oral Motion to

Withdraw Guilty Plea and, if appropriate, so move before the court imposed

sentence.

        Prior to the commencement of the sentencing hearing on October 2,

2017, Appellant’s sentencing counsel inquired whether Appellant wanted to

withdraw his plea.      Appellant did not respond in the affirmative.      Instead,

Appellant replied that he would “let you know up there,” as he nodded towards

the judge’s bench. The sentencing hearing commenced and when Appellant

____________________________________________


2   See N.T. Guilty Plea, 6/19/17, at 3-5.

                                           -2-
J-S49024-20



directly addressed the court, he did not indicate that he wished to withdraw

his plea. At the conclusion of the hearing, the sentencing court imposed a

sentence of 5½ to 20 years’ incarceration.

      On October 13, 2017, Appellant filed pro se a Motion to Withdraw Guilty

Plea. He asserted that he entered his plea under duress, that he was actually

innocent of the charges against him, and that neither of his prior counsel had

filed a Motion to Withdraw his plea on his behalf despite his wish that they do

so.

      On November 9, 2017, after a hearing at which Attorney Melissa Calvert

represented Appellant, the trial court denied Appellant’s Motion to Withdraw

Guilty Plea. The court noted that although Appellant had initially expressed a

desire to withdraw his guilty plea prior to sentencing, he had subsequently

“indicated a change of heart and wished to proceed with sentencing.” N.T.

Hr’g, 11/9/18, at 28. Thus, finding no manifest injustice, the court denied

Appellant’s pro se Motion to Withdraw Guilty Plea. Id. at 28-29. Appellant

did not file a direct appeal from his Judgment of Sentence.

      On August 20, 2018, Appellant pro se filed a first PCRA Petition raising

ineffective assistance of counsel claims. The PCRA court appointed counsel

who, on February 1, 2019, filed an Amended PCRA Petition. In the Amended

Petition, Appellant reiterated his claims that his counsel had been ineffective

by failing to: (1) file a Motion to Withdraw Guilty Plea prior to sentencing when

Appellant requested him to do so; (2) interview witnesses that Appellant




                                      -3-
J-S49024-20



alleges would have provided exonerating testimony; and (3) permit Appellant

to review his discovery packet. Amended PCRA Petition, 2/1/19, at ¶ 9.

       On April 4, 2019, the PCRA court held a hearing on the Petition at which

Appellant, Appellant’s sister Linda Matvey, and plea counsel Attorney Gregory

Metrick offered relevant testimony.3

       Appellant testified that he wanted to have a trial and that he provided

plea counsel with the names and contact information of witnesses who would

testify on his behalf, but that plea counsel failed to contact those witnesses.

He averred that plea counsel refused to investigate his case and would not

show Appellant the discovery packet from the Commonwealth. Regarding his

guilty plea, Appellant testified that plea counsel had misrepresented the

charge to which the Commonwealth had offered Appellant the guilty plea and

the possible sentence Appellant faced. Appellant further testified that when

he entered his plea he was “under duress. I felt like I had a gun to my head.

I was intimidated. I was deceived. The whole time.” N.T. PCRA Hr’g, 4/4/19,

at 17-18.

       Ms. Matvey testified that she heard plea counsel coerce Appellant into

pleading guilty. Id. at 36-37.

       Plea counsel testified that Appellant had identified Ms. Matvey as a

witness, but that after counsel had spoken with her at least twice, he

concluded that Ms. Matvey “wasn’t going to be particularly useful as a defense
____________________________________________


3Sentencing counsel Attorney Dana Flick also testified, but not about issues
germane to the instant appeal.

                                           -4-
J-S49024-20



witness.” Id. at 41-42, 50-51. Plea counsel stated that he did not contact

any of the other potential witnesses identified by Appellant. He also testified

that he discussed and reviewed Appellant’s discovery information with

Appellant, and confirmed that he had informed Appellant that he could not

give Appellant his discovery packet.4            Plea counsel denied misinforming

Appellant about the Commonwealth’s plea offer.              He explained that he

encouraged Appellant to take the plea offer after reviewing a potentially

incriminating letter that Appellant had sent to Ms. Matvey. He opined that the

letter could have engendered the filing of additional charges against him, and

would not have been “helpful to [Appellant] if it came to light at trial.” Id. at

44.

       On June 28, 2019, the PCRA court denied Appellant’s Petition. Appellant

did not file an appeal from the June 28, 2019 Order denying his first PCRA

Petition. However, after Appellant filed a second PCRA Petition asserting PCRA

counsel’s ineffectiveness, the PCRA court reinstated Appellant’s right to appeal

from the denial his first PCRA Petition.

       This appeal followed. Both Appellant and the PCRA court complied with

Pa.R.A.P. 1925.

       Appellant raises the following issue on appeal:


____________________________________________


4  According to testimony from sentencing counsel, the Mercer County Public
Defender’s Office had agreed not to give defendants copies of their discovery
files and, in exchange, the Mercer County District Attorney provided public
defenders with full, unredacted discovery. N.T. PCRA Hr’g, 4/4/19, at 59-60.

                                           -5-
J-S49024-20


      Whether [plea] counsel was ineffective given the facts and
      circumstances of the case?

Appellant’s Brief at 23.

      We review an order denying a petition for collateral relief to determine

whether the PCRA court’s decision is supported by the evidence of record and

free of legal error.   Commonwealth v. Jarosz, 152 A.3d 344, 350 (Pa.

Super. 2016) (citing Commonwealth v. Fears, 86 A.3d 795, 803 (Pa.

2014)). “This Court grants great deference to the findings of the PCRA court

if the record contains any support for those findings.” Commonwealth v.

Anderson, 995 A.2d 1184, 1189 (Pa. Super. 2010) (citation omitted).

“Further, the PCRA court’s credibility determinations are binding on this Court,

where there is record support for those determinations.” Id.

      Appellant   asserts    that   his   counsel’s   ineffective   investigation   of

Appellant’s case resulted in Appellant’s entering an involuntary and coerced

plea. Appellant’s Brief at 24, 28.

      We presume counsel is effective. Commonwealth v. Cox, 983 A.2d

666, 678 (Pa. 2009).        To overcome this presumption, a petitioner must

establish that: (1) the underlying claim has arguable merit; (2) counsel lacked

a reasonable basis for his act or omission; and (3) petitioner suffered actual

prejudice. Commonwealth v. Treiber, 121 A.3d 435, 445 (Pa. 2015). In

order to establish prejudice, a petitioner must demonstrate “that there is a

reasonable probability that, but for counsel’s error or omission, the result of

the proceeding would have been different.” Commonwealth v. Koehler, 36

A.3d 121, 132 (Pa. 2012) (citation omitted). A claim will be denied if the

                                          -6-
J-S49024-20



petitioner fails to meet any one of these prongs. See Jarosz, 152 A.3d at

350 (citing Commonwealth v. Daniels, 963 A.2d 409, 419 (Pa. 2009)).

      Appellant’s argument in support of his ineffective assistance of counsel

claim consists of little more than citation to boilerplate case law, much of which

is extra-jurisdictional and, therefore, not binding on this Court.       Further,

Appellant baldly asserts that his counsel’s ineffective investigation of his case

and the “confrontational nature of their relationship” resulted in Appellant’s

entering an involuntary and coerced plea.         Appellant’s Brief at 24, 28.

Appellant has not, however, supported his claim with pertinent discussion,

references to the record, or analysis of any controlling authority in violation of

the briefing requirements set forth in the Pennsylvania Rules of Appellate

Procedure. Pa.R.A.P. 2010. See also Pa.R.A.P. 2114-2119 (briefing rules).

      “[I]t is an appellant’s duty to present arguments that are sufficiently

developed for our review. The brief must support the claims with pertinent

discussion, with references to the record and with citations to legal

authorities.”   Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa. Super.

2007) (citations omitted).    “This Court will not act as counsel and will not

develop arguments on behalf of an appellant.” Id. (citation omitted). If a

deficient brief hinders this Court’s ability to address any issue on review, we

shall consider the issue waived. Commonwealth v. Gould, 912 A.2d 869,

873 (Pa. Super. 2006) (holding that the appellant waived his issue on appeal

for failing to support his claim with relevant citations to case law and the

record). See also In re R.D., 44 A.3d 657, 674 (Pa. Super. 2012) (finding

                                      -7-
J-S49024-20



waiver where the argument portion of an appellant’s brief lacked meaningful

discussion of, or citation to, relevant legal authority).

       Appellant’s ineffective assistance of counsel claim is significantly

underdeveloped. His omissions and his failure to develop his claim not only

violate our briefing requirements as set forth in Pa.R.A.P. 2119(a)-(e), but

also preclude this Court’s meaningful review.         Gould, 912 A.2d at 873

Accordingly, we are constrained to conclude that Appellant’s ineffective

assistance of counsel claim is waived.5, 6 See Hardy, 918 A.2d at 771; Gould,

912 A.2d at 873; In re R.D., 44 A.3d at 674.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/20/2020




____________________________________________


5 Even if Appellant had not waived this issue, Appellant would not be entitled
to relief as he failed to argue, let alone prove, that plea counsel lacked a
reasonable basis for his conduct or that counsel’s conduct caused Appellant to
suffer actual prejudice. See Jarosz, 152 A.3d at 350.

6 To the extent Appellant also sought to claim that his counsel was ineffective
for failing to file a pre-sentence Motion to Withdraw Guilty Plea on Appellant’s
behalf, this Court’s review of Appellant’s Brief indicates that he abandoned
this claim by not raising and developing it in the Argument section of the Brief.

                                           -8-